Citation Nr: 0928461	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-38 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bladder cancer, to 
include as due to exposure to ionizing radiation.   
 
2.  Entitlement to service connection for tinnitus.   
 
3.  Entitlement to an increased (compensable) rating for left 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 RO rating decision that 
denied service connection for bladder cancer, to include as 
due to exposure to ionizing radiation, and for tinnitus.  By 
this decision, the RO also denied an increased (compensable) 
rating for left ear hearing loss.  In June 2009, the Veteran 
testified at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  

As noted above, the Veteran served on active duty from May 
1968 to April 1972.  His service personnel records indicate 
that he served aboard the USS George Washington and the USS 
Seawolf.  

As to the Veteran's service connection claims, the Board 
notes that his service treatment records do not show 
treatment for bladder cancer, but do show that he was exposed 
to ionizing radiation.  Additionally, such records do not 
show treatment for tinnitus, but to do indicate treatment for 
ear complaints.  On a medical history form at the time of an 
April 1971 radiation examination, the Veteran checked that he 
had hearing loss and that he did not have frequent or painful 
urination and kidney stones or blood in the urine.  The 
reviewing examiner noted that the Veteran had cerumen in the 
ears.  An April 1971 objective radiation examination report 
noted that the Veteran was qualified for duties involving 
exposure to ionizing radiation and to perform all of the 
duties of his rate at sea and on foreign shores.  There were 
notations that the Veteran's ears and genitourinary system 
were normal.  

A January 1972 treatment entry noted that the Veteran's ears 
were soaked with Cerumenex for twenty minutes and irrigated.  
It was noted that both ears were clean at that time.  The 
April 1972 objective separation examination report included 
notations that the Veteran's ears and genitourinary system 
were normal.  

An undated Record of Occupational Exposure to Ionizing 
Radiation indicated that the Veteran's total lifetime 
accumulated dose was 0.012 rem.  

The Board notes that there is no specific post-service 
evidence of record indicating that the Veteran has been 
treated for bladder cancer.  The Board observes, however, 
that at the June 2009 Board hearing, the Veteran reported 
that he was diagnosed with bladder cancer in 2005 and that he 
was receiving treatment at a VA facility.  

The Board observes that the Veteran clearly had exposure to 
ionizing radiation in service.  The Record of Occupational 
Exposure to Ionizing Radiation (noted above) indicated that 
the Veteran's total lifetime accumulated dose was 0.012 rem.  

The Board notes that any exposure to ionizing radiation 
higher than zero triggers a referral to the Under Secretary.  
Wandel v. West, 11 Vet. App. 200, 205 (1998); Hilkert v. 
West, 12 Vet. App. 145 (1999).  Therefore, the Board finds 
that there is sufficient evidence of exposure to warrant a 
review by the Under Secretary for Benefits.  See 38 C.F.R. § 
3.311(c).  Because development pursuant to 38 C.F.R. 
§ 3.311(c) has not yet been undertaken, a remand is required.  

Additionally, the Board notes that a post-service May 1972 VA 
general medical examination report related diagnoses 
including left ear conductive hearing loss.  There were no 
references to tinnitus at that time.  A May 1972 VA 
audiological examination report also showed left ear hearing 
loss.  Tinnitus was not diagnosed at that time.  

A March 2007 VA audiological examination report indicated 
that the Veteran had bilateral tinnitus that was recurrent.  
The Veteran reported that the tinnitus began one to two years 
earlier.  He indicated that it would occur a few times a day 
and was most noticeable at night.  The diagnoses included 
recurrent tinnitus in both ears.  The Board notes that the VA 
examiner did not address whether the Veteran's tinnitus was 
incurred in service.  

The Board notes, therefore, that the Veteran has not been 
afforded a VA examination with the opportunity to obtain a 
responsive etiological opinion, following a thorough review 
of the entire claims folder, as to his claim for service 
connection for tinnitus.  Such an examination should be 
accomplished on remand.  38 C.F.R. § 3.159(c)(4).  

As to the Veteran's claim for an increased (compensable) 
rating for left ear hearing loss, the Board observes that he 
was last afforded a VA audiological examination in March 
2007.  The results showed left ear hearing loss.  

At the June 2009 Board hearing, the Veteran specifically 
reported that his left ear hearing loss had worsened since 
his last examination.  

The Board observes that the Veteran has not been afforded a 
VA examination as to his service-connected left ear hearing 
loss in almost two and a half years.  Additionally, the 
record raises a question as to the current severity of his 
service-connected left ear hearing loss.  Therefore, the 
Board finds that a current examination is necessary.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old); 
see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Further, as noted above, at the June 2009 Board hearing, the 
Veteran reported that he was diagnosed with bladder cancer in 
2005 and that he was receiving treatment at a VA facility.  
The Veteran did not specifically indicate where he had 
received such treatment.  As there are possible further 
treatment records, including VA treatment records, that may 
be pertinent to the Veteran's claims, they should be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Accordingly, these issues are REMANDED for the following:  

1.  Ask the Veteran to identify all 
medical providers who have treated him 
for bladder cancer and tinnitus since his 
separation from service and for left ear 
hearing loss since March 2007.  After 
receiving this information and any 
necessary releases, contact the named 
medical providers and obtain copies of 
any outstanding records of pertinent 
medical treatment which are not already 
in the claims folder.  

2.  Forward the claims file to the Under 
Secretary for Benefits for review and 
action pursuant to 38 C.F.R. § 3.311(c), 
(d), and (e).  The Under Secretary for 
Benefits should determine whether the 
Veteran's in-service exposure to ionizing 
radiation (0.012 rem) is at least as 
likely as not (50 percent probability or 
greater) the causative factor for his 
development of bladder cancer.  A 
rationale for the opinion must be 
provided.  

3.  Schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his claimed 
tinnitus and to determine the severity of 
his service-connected left ear hearing 
loss.  The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the examination.  Based 
on a review claims file, examination of 
the Veteran, and generally accepted 
medical principles, the examiner should 
provide a medical opinion, with adequate 
rationale, as to whether it is at least as 
likely as not (50 percent or greater 
possibility) that any current tinnitus was 
incurred in service or is the result of 
exposure to acoustic trauma during the 
Veteran's period of service.  

As to the Veteran's left ear hearing 
loss, all indicated tests should be 
conducted and all signs and symptoms of 
the service-connected left ear hearing 
loss should be reported in detail.  

4.  Thereafter, review the Veteran's 
claims for entitlement to service 
connection for bladder cancer, to include 
as due to exposure to ionizing radiation; 
entitlement to service connection for 
tinnitus; and entitlement to an increased 
(compensable) rating for left ear hearing 
loss.  If the claims are denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, and 
provide an opportunity to respond, before 
the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



